Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, of U.S. Patent No. 11410590 in view of Feng et al. (US2021/0335202).
Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
	U.S. Patent No. 11410590 is silent at least one of the third voltage signal line and the fourth voltage signal line is disposed on a side of at least one of the first voltage signal line and the second voltage signal line facing toward a display region of the display panel.	
Feng et al. fig. 5, discloses at least one of the third voltage signal line and the fourth voltage signal line is disposed on a side of at least one of the first voltage signal line and the second voltage signal line facing toward a display region of the display panel.
It would have been obvious to the skilled in the art before effective filing date to provide at least one of the third voltage signal line and the fourth voltage signal line is disposed on a side of at least one of the first voltage signal line and the second voltage signal line facing toward a display region of the display panel in U.S. Patent No. 11410590 as suggested by Feng et al., the motivation in order to achieve bilateral drive.

17/451,235                                                                                                     1.A display panel, comprising: a driving circuit, wherein: the driving circuit includes N-level shift registers cascaded with each other, wherein N is greater than or equal to two, and a shift register of the N-level shift registers includes:
a first control unit, configured to receive an input signal, and control a signal of a first node in response to a first clock signal,
a second control unit, configured to receive a first voltage signal and a second voltage signal, and control a signal of a second node in response to the signal of the first node, the first clock signal, and a second clock signal,
a third control unit, configured to receive the first voltage signal and the second voltage signal, and
control a signal of a fourth node in response to the signal of the second node and a signal of a third node, wherein the third node is connected to the first node,
the first voltage signal is a high-level signal, and the second voltage signal is a low-level signal, and
a fourth control unit, configured to receive a third voltage signal and a fourth voltage signal, and generate an output signal in response to the signal of the second node and the signal of the fourth node, wherein:
the third voltage signal is a high-level signal, and the fourth voltage signal is a low-level signal,


a potential of the first voltage signal is greater than a potential of the third voltage signal, and/or a potential of the second voltage signal is less than a potential of the fourth voltage signal.

17/856568
1.A display panel, comprising: a driving circuit, wherein: the driving circuit includes N-level shift registers cascaded with each other, wherein N is greater than or equal to two, the display panel further includes:

a first voltage signal line, providing a first voltage signal for the driving circuit;

a second voltage signal line, providing a second voltage signal for the driving circuit; a



third voltage signal line, providing a third voltage signal for the driving circuit; and

a fourth voltage signal line, providing a fourth voltage signal for the driving circuit;


the first voltage signal is a high-level signal, and the second voltage signal is a low-level signal;





the third voltage signal is a high-level signal, and the fourth voltage signal is a low-level signal; and
6. The display panel according to claim 1, wherein: 
a potential of the first voltage signal is greater than a potential of the third voltage signal, and/or a potential of the second voltage signal is less than a potential of the fourth voltage signal.

	
Claim Rejections - 35 USC § 102
Claim(s) 1-6, 13, 15, 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Feng et al. (US 2021/0335202).
Regarding claims 1, 17, discloses a display panel, comprising: a driving circuit, wherein: the driving circuit includes N-level shift registers cascaded with each other, wherein N is greater than or equal to two, the display panel further includes: (FIG. 1 is a schematic block diagram of a shift register unit provided by some embodiments of the present disclosure. For example, as shown in FIG. 1, a shift register unit 10 may include a first input circuit 100, an output circuit 200, and a first noise reduction circuit 300. A gate drive circuit can be obtained by cascading a plurality of the shift register units 10, and the gate drive circuit is used for driving a display panel and sequentially providing scanning signals for a plurality of gate lines of the display panel, thereby performing progressive or interlaced scanning and the like during a period when the display panel displays a frame of pictures): a first voltage signal line, providing a first voltage signal for the driving circuit (VDD); a second voltage signal line, providing a second voltage signal for the driving circuit (VGL1); a third voltage signal line, providing a third voltage signal for the driving circuit (VDD_B); and a fourth voltage signal line, providing a fourth voltage signal for the driving circuit (VGL2); the first voltage signal is a high-level signal (FIGS. 5A and 5B, a second voltage terminal VDD is equivalent to the aforementioned first control signal terminal Dp. For example, the second voltage terminal VDD is configured to provide a second voltage, and the second voltage may be a DC high-level signal (e.g., higher than or equal to a high-level portion of the clock signal)), and the second voltage signal is a low-level signal (; the third voltage signal is a high-level signal, and the fourth voltage signal is a low-level signal (VGL2 is configured to provide the voltage may be a DC low-level signal (e.g., lower than or equal to the low-level portion of the clock signal); and at least one of the third voltage signal line and the fourth voltage signal line is disposed on a side of at least one of the first voltage signal line and the second voltage signal line facing toward a display region of the display panel (see fig.5, VGL1 and VGL2).
Regarding claim 2, Feng et al, discloses the display panel according to claim 1, wherein: both the third voltage signal line and the fourth voltage signal line are disposed on the side of the first voltage signal line and the second voltage signal line facing toward the display region of the display panel (see fig. 5, VDD and VDD-B).  
 Regarding claims 3-5, Fig. 5, Feng et al, discloses the display panel according to claim 1, wherein: the first voltage signal line (VDD) and the second voltage signal line (VGL1) are disposed on a side of the driving circuit facing away from the display region of the display panel, and the third voltage signal line (VDD-B) and the fourth voltage signal line (VGL2) are disposed on a side of the driving circuit facing toward the display region of the display panel (noted applicant’s fig. 3 has VGL1 are both sides of the display); first voltage signal line, the second voltage signal line, the third voltage signal line, and the fourth voltage signal line are disposed on a side of the driving circuit facing away from the display region of the display panel (design choice); and/or a line width of at least one of the first voltage signal line and the second voltage signal line is greater than a line width of at least one of the third voltage signal line and the fourth voltage signal line. 
Regarding claim 6, Feng et al., fig. 5, discloses the display panel according to claim 1, wherein: a potential of the first voltage signal is greater than a potential of the third voltage signal (FIGS. 5A and 5B, a second voltage terminal VDD is equivalent to the aforementioned first control signal terminal Dp. For example, the second voltage terminal VDD is configured to provide a second voltage, and the second voltage may be a DC high-level signal (e.g., higher than or equal to a high-level portion of the clock signal)), and/or a potential of the second voltage signal is less than a potential of the fourth voltage signal the third voltage terminal VGL2 is configured to provide the third voltage, and the third voltage may be a DC low-level signal (e.g., lower than or equal to the low-level portion of the clock signal). The following embodiments are the same as those described herein and the repeated portions will not be described again. For example, in an example, the third voltage provided by the third voltage terminal VGL2 is higher than the first voltage provided by the first voltage terminal VGL1 to prevent a leakage phenomenon from occurring at the first signal output terminal OP1. In another example, the third voltage provided by the third voltage terminal VGL2 may be equal to the first voltage provided by the first voltage terminal VGL1.
 Regarding claim 13, Feng et al., fig. 5, discloses the display panel according to claim 1, wherein: a shift register of the N-level shift registers includes: a third control unit, configured to control a signal of a fourth node, the third control unit receives the first voltage signal and the second voltage signal; and a fourth control unit, configured to generate an output signal, the fourth control unit receives the third voltage signal and the fourth voltage signal (see fig. 5, fourth node near M15).   
 	Regarding claim 15, fig. 5, discloses the display panel according to claim 13, wherein: the display panel includes a first driving circuit and a second driving circuit, wherein: the first driving circuit includes N1-level shift registers cascaded with each other, and the second driving circuit includes N2-level shift registers cascaded with each other (a plurality of shift register units 10 are cascaded to implement a gate drive circuit, a second signal output terminal CR of an (n+2)-th stage shift register unit 10 is coupled to a second reset control signal terminal Re2 of an (n)-th stage shift register unit 10 to take a signal output from the second signal output terminal CR of the (n+2)-th stage shift register unit 10 as a second reset control signal of the (n)-th stage shift register unit 10. Here, n is an integer greater than 0. Of course, the embodiment of the present disclosure is not limited to this case, and the second reset control signal terminal Re2 may also be coupled to a separately provided signal terminal), wherein N1 is greater than or equal to two, and N2 is greater than or equal to two, one of a potential of the third voltage signal in the first driving circuit and a potential of the third voltage signal in the second driving circuit is greater than the other one of the potential of the third voltage signal in the first driving circuit and the potential of the third voltage signal in the second driving circuit, and/or one of a potential of the fourth voltage signal in the first driving circuit and a potential of the fourth voltage signal in the second driving circuit is less than the other one of the potential of the fourth voltage signal in the first driving circuit and the potential of the fourth voltage signal in the second driving circuit ((FIGS. 5A and 5B, a second voltage terminal VDD is equivalent to the aforementioned first control signal terminal Dp. For example, the second voltage terminal VDD is configured to provide a second voltage, and the second voltage may be a DC high-level signal (e.g., higher than or equal to a high-level portion of the clock signal)), and/or a potential of the second voltage signal is less than a potential of the fourth voltage signal the third voltage terminal VGL2 is configured to provide the third voltage, and the third voltage may be a DC low-level signal (e.g., lower than or equal to the low-level portion of the clock signal). The following embodiments are the same as those described herein and the repeated portions will not be described again. For example, in an example, the third voltage provided by the third voltage terminal VGL2 is higher than the first voltage provided by the first voltage terminal VGL1 to prevent a leakage phenomenon from occurring at the first signal output terminal OP1. In another example, the third voltage provided by the third voltage terminal VGL2 may be equal to the first voltage provided by the first voltage terminal VGL1).
Regarding claim 16, fig. 5, discloses the display panel according to claim 15, further including: a pixel circuit, wherein: the first driving circuit provides a third driving signal for the pixel circuit, the second driving circuit provides a fourth driving signal for the pixel circuit, and the third driving signal and the fourth driving signal are different driving signals (fig. 5, an OLED display panel, in order to compensate for display unevenness caused by threshold drift of a drive transistor in a pixel circuit, a voltage drop of a power line, aging of an OLED, and the like, an external electrical compensation method may be adopted. The compensation method generally includes providing a sensing transistor and a sensing line for a conventional pixel circuit, sensing a threshold voltage of the drive transistor or a voltage drop of the OLED in the pixel circuit through the sensing transistor and the sensing line to obtain sensing data, and compensating the pixel circuit based on the sensing data. Such pixel circuit is typically 3T1C pixel circuit (including a scanning transistor, a drive transistor, a sensing transistor, and a storage capacitor), and accordingly an operation period of such pixel circuit also includes a display phase and a sensing phase).
Allowable Subject Matter
Claims 7-12, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the double patenting rejection above and overcome the double patenting above.
None of the references cited in record the display panel according to claim 1, further including: a pixel circuit and the pixel circuit includes a driving transistor, wherein: a working process of the pixel circuit includes a reset stage and a bias stage, wherein: in the reset stage, the output signal of the driving circuit is a reset signal, in the bias stage, the output signal of the driving circuit is a bias signal, and the driving transistor is a PMOS transistor, the reset signal is the fourth voltage signal, and the bias signal is the third voltage signal; or the driving transistor is a NMOS transistor, the reset signal is the third voltage signal, and the bias signal is the fourth voltage signal; and/or  10. The display panel according to claim 1, wherein: an absolute voltage value of the first voltage signal is VGH1, an absolute voltage value of the second voltage signal is VGL1, an absolute voltage value of the third voltage signal is VGH2, and an absolute voltage value of the fourth voltage signal is VGL2, wherein: VGH1- VGH21<IVGL1-VGL21.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590. The examiner can normally be reached M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN N CHOW/Primary Examiner, Art Unit 2623